Case 1:19-cr-00602-AMD Document 24 Filed 10/14/20 Page 1 of 11 PageID #: 128




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK

                          CASE NO. 19-CR-602-AMD

UNITED STATES OF AMERICA,
    Plaintiff,
vs.

ANAND KALEPU,
     Defendant.
___________________________/

DEFENDANT KALEPU’S MOTION FOR DOWNWARD DEPARTURE OR
        VARIANCE AND SENTENCING MEMORANDUM

      The Defendant, Anand Kalepu, by and through undersigned counsel, pursuant

to Rule 32 of the Federal Rules of Criminal Procedure, 18 U.S.C. Section 3553(a)

and the Due Process Clause of the Fifth Amendment to the United States

Constitution, respectfully files this, his Motion for Downward Departure or Variance

and Sentencing Memorandum. The Defendant moves this Court for the imposition

of a reasonable sentence not greater than necessary to meet the sentencing concerns

expressed by Congress in 18 U.S.C. §3553(a) of the United States Code. While the

Defendant appreciates the U.S. Probation Department’s recognition that a reduction

from the guideline range is reasonable, he respectfully moves this Court to sentence

him to a term of probation or to time served followed by supervised release.

      It is an impossible task to truly convey the degree of shame and remorse that

Dr. Kalepu feels for his involvement in this Medicare fraud scheme that has plagued


                                         1
Case 1:19-cr-00602-AMD Document 24 Filed 10/14/20 Page 2 of 11 PageID #: 129




our public healthcare system across the country. His cultural background and the

fact that he has devoted his entire life, with no hobbies, social connections or

distractions, to providing for his family and supporting his four sons through their

childhood and college educations, amplifies the despair that swept over Dr. Kalepu

the moment federal agents knocked on his door in September 2019. There is not a

person who has known Dr. Kalepu during his 70 years of life, or 38 years of medical

practice, that would believe that he would be involved in such a scheme.

THE CIRCUMSTANCES OF THE OFFENSE WARRANT A DEPARTURE

Kalepu’s involvement in telemedicine was a brief aberration.

      On December 23, 2019, Dr. Kalepu pled guilty to a one-count Information

charging him with Conspiracy to Commit Healthcare Fraud in relation to his

involvement providing telemedicine consultations for Medicare beneficiaries from

December 2018 to April 2019. It is important to look to Dr. Kalepu’s personal and

professional history to gain a better understanding of how, after 38 years of working

hard to provide for his family at his only true passion – medicine – Dr. Kalepu put

himself in a position to be before this Court for sentencing.

      Dr. Kalepu graduated from medical school in India (University of Madras) in

1975. He was then a surgical house physician for one year while awaiting his

permanent resident visa from the U.S. Upon moving to the United States, he took

positions as a house physician in Chicago, and then internships/general surgery


                                          2
Case 1:19-cr-00602-AMD Document 24 Filed 10/14/20 Page 3 of 11 PageID #: 130




residencies in Brooklyn and the Bronx. He obtained medical licenses in Georgia,

New York, New Jersey and Ohio. Throughout his career, Dr. Kalepu has maintained

several simultaneous positions as a house physician and/or hospitalist in medical

facilities in Ohio. He has never had his own medical practice, nor does he have

experience with billing or compliance. Dr. Kalepu’s positions have all been shift-

work, rarely giving him the opportunity to develop a doctor-patient relationship.

      Around the end of 2018, Dr. Kalepu found himself with only one active job

as a hospitalist with Select Specialty Hospital in Akron, Ohio. This left him in an

unfamiliar position of having free time. Dr. Kalepu then took to the internet, and on

well-known job-posting sites (i.e., indeed.com), he was inundated with

advertisements to work part-time from home providing telemedicine consultations.

      After applying for a position with AffordADoc through indeed.com, Dr.

Kalepu received brief training on their electronic medical record system and a

description of the types of braces that he was expected to prescribe. From January

to April 2019, Dr. Kalepu would provide his weekly availability to the AffordADoc

representatives and would then receive phone calls from their call center, connecting

him with patients. He would conduct a brief phone call with the patient, only verbally

confirming their symptoms that appeared on the electronic record, and then authorize

the (often pre-populated) DMEPOS (Durable Medical Equipment, Prosthetics,

Othortics and Supplies) prescription. Dr. Kalepu never had a face-to-face interaction


                                          3
Case 1:19-cr-00602-AMD Document 24 Filed 10/14/20 Page 4 of 11 PageID #: 131




with the patients, never developed a doctor-patient relationship and did not follow-

up with the patient after the telephone consultation. His finding of medical necessity

was based solely on the information provided by AffordADoc in the medical record

and the short telephone conversation. That was his mistake. He was paid $30 per

consultation for a total of $37,2801. He has returned the money he received to the

Government.

      As the investigations into these telemedicine companies unfold around the

country, it has become clear that they often target hospitalists and house physicians

such as Dr. Kalepu as tools in these fraudulent schemes, due to the nature of the

work of a hospitalist (no real doctor-patient relationship, chart-review and

dependence on hospital staff to guide treatment decisions/prescriptions, no

experience with billing/insurance and typically no concern about compliance with

Medicare regulations as most hospitals have entire departments to ensure the staff

are operating within the confines of the complex Medicare regulations). While Dr.

Kalepu takes complete responsibility for his actions, his work with AffordADoc

comprises approximately 1% of his time as a doctor, and but for his naiveté,

unsuspecting nature, lack of sophistication, minimal business acumen and the




1
  AffordaDoc ceased operating around April 2019, and the CEO/founder of
AffodaDoc is pending sentencing (set for January 20, 20201) before U.S. District
Court Judge Madeline Cox Arleo in New Jersey. (19-CR-00246-MCA)

                                          4
Case 1:19-cr-00602-AMD Document 24 Filed 10/14/20 Page 5 of 11 PageID #: 132




predatory nature with which the telemedicine companies targeted doctors such as

Kalepu, his reputation would continue to be based on the 99% of his 38-year career,

not the handful of months during which he practiced telemedicine part-time.



The loss amount overstates Dr. Kalepu’s knowledge/involvement.

      For Dr. Kalepu’s involvement with telemedicine, he was paid approximately

$39,000. When doctor Kalepu was interviewed by the case agents, he explained that

he believed the cost of the braces which he was prescribing were minimal (this belief

was based on his research on Amazon as to the cost of various knee/wrist/back

braces). He was not involved in, nor had any knowledge of, the amount billed to

Medicare. He certainly had no idea that Medicare was billed $1.3 million and paid

$692,021. The guidelines in healthcare fraud cases, similar to those in drug cases,

rely heavily on the loss amount, not the Defendant’s role in the offense. While a

correct application of the guidelines warrants a fourteen-point increase due to the

loss amount, and an additional two-point increase under § 2B1.1(b)(7) (Federal

health care offense with intended loss amount over $1,000,000), this Court should

consider a departure based on the amount Dr. Kalepu was paid and his lack of

knowledge of the scope of the conspiracy. Using the amount that Dr. Kalepu was

paid as a guide would result in a total offense level of 10 (placing the Defendant in

Zone B with a recommended range of 6-12 months).


                                         5
Case 1:19-cr-00602-AMD Document 24 Filed 10/14/20 Page 6 of 11 PageID #: 133




    ANAND KALEPU’S PERSONAL CHARACTERISTICS WARRANT
            A DOWNWARD DEPARTURE/VARIANCE

Dr. Kalepu is a hard-working man that has served his family and country
honorably.
      The Defendant grew up in India, spending his adolescence in boarding school,

and then obtaining his education, through medical school, with the support of his

parents and six sisters. Since coming to the United States in 1976, he has worked

hard, maintaining several jobs as once, and after becoming a naturalized citizen in

1987, he immediately volunteered and served in the United States Army Reserves

from 1988 to 1996. Dr. Kalepu achieved the rank of major (field surgeon) and was

on active duty for Operation Desert Shield/Storm from October 1990 to April 1991.

Ultimately, he received the National Defense Service Ribbon and was honorably

discharged. Recently, the Defendant has attempted to work at the military base near

his home, but was not given any shifts due to the instant case.

      Dr. Kalepu lives a modest life, and as described by his wife of twenty-seven

years, Dr. Sudheera Kalepu, he has no interest in luxuries, rather is driven by a sense

of purpose and dedication to his patients. He doesn’t drive an expensive car, buys

his clothing at discount stores, does not socialize nor travel. Instead, he sees his

purpose as caring for his patients, and the fruits of his labor are dedicated to ensuring

his children are cared for and all receive good educations from well-respected

schools. In the attached joint letter from three of Dr. Kalepu’s sons, they describe a


                                           6
Case 1:19-cr-00602-AMD Document 24 Filed 10/14/20 Page 7 of 11 PageID #: 134




father that was at work twice as much as he was home, often working six twelve-

hour shifts in a row. However, on his days off, instead of resting, he would be sure

to take his sons to a Cleveland Indians or Cavaliers game, or to one of the local

museums.

      Kalepu’s sons exhibit impressive maturity, describing how they have come to

understand, appreciate and respect their father for his dedication and hard work.

They recognize that his work allowed them to focus on their studies and left them

wanting for nothing. Sandeep Kalepu is twenty-four years-old and graduated from

the University of Michigan. Vineeth Kalepu is twenty-one years old and a student at

Clevelan State University, and Ajeet Kalepu is eighteen years-old and a student at

Case Western University. Anand’s oldest son, Akhil Kalepu, is thirty years-old and

attended George Washington University and Temple University. They understand

the example that he set for them: that dedication was the path to success, and they

appreciate the love he had for this country, as it was one where a person could

distinguish himself by exhibiting his good character and hard work (unlike his home

country where your worth was determined by caste and miscellaneous labels).




                                         7
Case 1:19-cr-00602-AMD Document 24 Filed 10/14/20 Page 8 of 11 PageID #: 135




Given Dr. Kalepu’s age, category I underscores his lack of criminal history.

      Anand Kalepu has zero criminal history points and falls within the lowest

realm of federal Sentencing Guideline criminal history Category I. Offenders with

little or no previous criminal history record pose the lowest likelihood of recidivism.

This has been determined to warrant significantly below-guidelines variance

sentences. By example, see U. S. v. Autery, 555 F.3d 864 (9th Cir. 2009); U. S. v.

Huckins, 529 F.3d 1312 (10th Cir. 2008), U.S. v. Tomko, 562 F.3d 558 (3d Cir.

2009)(en banc). This is especially true given Dr. Kalepu’s age, and this Court should

consider a departure to recognize the difference in a Defendant who, at 70, qualifies

for Category I, compared to a twenty-year-old who qualifies for Category I.




Dr. Kalepu’s actions since September 2019 go beyond mere “acceptance.”

      Dr. Kalepu first learned that his involvement in this scheme had caused him

to be placed under investigation when federal agents visited his home. He retained

counsel and authorized them to schedule a proffer session with the government. In

the days in between these two events, he for the first time read the rules pertaining

to the use of telemedicine and he swiftly realized the unlawfulness of his conduct:

he had not established a true patient/doctor relationship and he had not properly

determined the medical necessity upon which the prescriptions he signed had to be


                                          8
Case 1:19-cr-00602-AMD Document 24 Filed 10/14/20 Page 9 of 11 PageID #: 136




based. Dr. Kalepu was - and remains - devastated and distraught that his failure to

learn and follow the laws and rules pertaining to telemedicine facilitated significant

fraud. He truthfully disclosed the details of his knowledge of the faceless co-

conspirators with whom he had communicated by email, and offered an organized

compendium of his email record of communications to and from the people who

organized and managed the conspiracy. Dr. Kalepu agreed to proceed by information

to which he self-surrendered and pled guilty the same day. Prior to entering into a

plea agreement, Dr. Kalepu, through the meticulous notes he kept of each patient

interaction and his financial records, was able to determine the exact amount of

money he received for his work with AffordaDoc and immediately deposited those

funds into counsel’s trust account. As of the filing of this motion, the forfeiture

amount of $38,790 has been paid in full.




Dr. Kalepu’s age and underlying medical conditions warrant a departure.

      Dr. Kalepu suffers from a litany of medical conditions, all listed in the

presentence report. He is prescribed 14 different medications and has limited use of

his left leg. These conditions and his age were relevant factors for this Court to

consider prior to the COVID-19 pandemic. Given the serious nature with which New

York state and the courts have treated the pandemic, there seems no need to belabor


                                           9
Case 1:19-cr-00602-AMD Document 24 Filed 10/14/20 Page 10 of 11 PageID #: 137




the point – Dr. Kalepu is considered high-risk for severe illness from COVID-19,

with 8 out of 10 deaths occurring in those over the age of 65 (Kalepu’s underlying

conditions exacerbate his risk). Given his age, medical conditions and COVID-19

risks, a sentence of incarceration, even brief, could result in severe illness or death.

                                   CONCLUSION

      It is beyond doubt that Anand Kalepu will never again engage in criminal

conduct. He is 70 years of age and this is the first significant blemish on his lifelong

record valuable, professional, and caring service to the communities in which he has

lived and worked. Yes, he did a dumb thing, made a bad mistake, and exercised poor

judgment. He is not a bad person.

      Anand was raised, and has lived his life, based on two principles: work hard

and act only in a manner that will bring pride unto yourself and your family’s name.

But for his actions during the first half of 2019, he has done everything in his power

to live his life, and raise his children, according to those principles. What impacts

Dr. Kalepu more than any sentence this Court could give him is the fact that he has

violated these principles and will lose the ability to continue work hard as a doctor.

The shame and stress of this case, and his actions, have had a profound effect on Dr.

Kalepu, and the loss of his reputation and career will serve as a deterrent to Dr.

Kalepu, and others.



                                           10
Case 1:19-cr-00602-AMD Document 24 Filed 10/14/20 Page 11 of 11 PageID #: 138




      WHEREFORE, Anand Kalepu respectfully requests that this Honorable Court

consider all of the above, as well as further argument ore tenus, when making its

§3553(a) analysis, and sentence the Defendant to a below guidelines sentence of

probation or supervised release, as that is what is adequate and just.



                                       Respectfully submitted,


                                       WILLIAM TUNKEY, P.A.
                                       2250 Southwest Third Avenue, #400
                                       Miami, Florida 33129
                                       Telephone: (305) 858-9550

                                       By: /s/ William R. Tunkey
                                              WILLIAM R. TUNKEY
                                              PRO HAC VICE COUNSEL
                                              FLORIDA BAR NO. 125153


                                       ROSS AMSEL RABEN
                                       NASCIMENTO, PLLC
                                       2250 S.W. 3rd Avenue, 4th Floor
                                       Miami, Florida 33129
                                       Telephone: 305-858-9550
                                       Fax: 305-858-7491

                                       By:     /s/Joseph Nascimento
                                               JOSEPH NASCIMENTO
                                               PRO HAC VICE COUNSEL
                                               FLORIDA BAR NO. 070096




                                          11
